Citation Nr: 0828730	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right leg 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration.

2. Entitlement to service connection for a low back 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.  

In November 2007, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for a tender scar of the 
right thigh, residual of laceration.

2.  The preponderance of the medical evidence shows that the 
veteran's right leg condition, other than a right thigh scar, 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, including to his service-connected tender scar of the 
right thigh, residual of laceration.

3.  The preponderance of the medical evidence shows that the 
veteran's low back condition was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected tender scar of the right thigh, residual of 
laceration.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  The criteria for service connection for a low back 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claims for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the service 
medical records, private treatment records, and VA treatment 
records, and provided him with four VA examinations.  The 
duty to assist has thus been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

The veteran essentially contends that his currently diagnosed 
low back condition and right leg condition are causally 
related to a 1943 in-service jeep accident, or the service-
connected residual scar.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice- connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Further, as noted above, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the 
Court's holding in Allen, which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
38 C.F.R. § 3.310(b) (2007).  The amendment essentially 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in its November 2007 remand, the record 
shows that, in June 1943, the veteran was injured when a jeep 
overturned on him, causing a severe laceration of the right 
thigh, which resulted in a two inch by four inch healed scar 
of right thigh that was non-symptomatic and non-disabling, as 
reported on his October 1945 separation examination.  The 
Board also noted that, in January 2005, the veteran was 
diagnosed with spinal stenosis and right sided radiculopathy, 
as well as mild arthritic changes of the right hip.  

In light of the above, because it is undisputed that service 
connection is in effect for the veteran's right thigh scar 
and that he currently has a right hip disability and low back 
disability, the Board will focus on the evidence that 
pertains to whether these disabilities are related to service 
or to his service-connected disability.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In October 2006, the veteran was provided with a VA 
examination of his right thigh.  The veteran reported that he 
was having much pain, weakness, and instability in his right 
leg.  The examiner reported that the veteran had a well-
healed scar of the right thigh and provided the opinion that 
the veteran's scar was not related to his current condition; 
rather, the veteran's right thigh pain may have been related 
to a neuritis type entity related to radiation therapy or 
treatment for prostate cancer, or could be related to his 
lumbar spine.  

In November 2007, the Board remanded the claim to afford the 
veteran a VA examination to determine whether it was at least 
as likely as not that the veteran's low back condition and 
right hip condition had their onset during service or were 
related to his service-connected right thigh scar.  

In compliance with the Board's remand instructions, in 
November 2008 he was afforded a formal VA examination by the 
same physician that conducted the October 2006 examination.  
At the outset of the examination report, the examiner 
indicated that he had reviewed the veteran's claims folder.  
After discussing his pertinent history and the findings of 
his physical examination, he diagnosed the veteran with 
degenerative spondyloarthritis and degenerative arthritis of 
the right hip.  He also provided the opinion that these 
conditions were less likely than not related to an event or 
injury in service, and were less likely than not related to 
the veteran's service-connection right thigh scar.  
Additionally, in an April 2008 examination report addendum, 
the examiner provided the rationale that the veteran was 
currently 86 years old and the process of his arthritis 
seemed to be in accordance with his age.  Further, the 
veteran had equal functionality and range of motion of both 
hips, indicating that there was no specific weakness of the 
lower extremities that could be related to the right thigh 
wound.  The examiner concluded that, based on the bilateral 
symptomatology of the hips, the condition of the scar, the 
time since the injury to the thigh, and the patient's age, 
the conditions of the veteran's lumbar spine and hips were 
due to the natural process of aging.  

Because the assessments of the October 2006 and November 2007 
VA examiners constitute the only competent medical evidence 
addressing whether the veteran's right hip disability and low 
back disability is related to service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the claim and thus service 
connection for these conditions must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his 
degenerative arthritis of the right hip and degenerative 
spondyloarthritis is related to service or his service-
connected right thigh scar.  As a lay person, however, he is 
not competent to establish a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the veteran's right leg condition 
and low back condition are not related to service or to an 
incident of service origin, including as a result of his 
service-connected tender scar of the right thigh, service 
connection for these conditions must be denied.  






ORDER

Service connection for a right leg condition is denied.  

Service connection for a low back condition is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


